                                              United States Bankruptcy Court
                                             Middle District of Pennsylvania
In re:                                                                                                     Case No. 14-04179-RNO
Vito K. Focht                                                                                              Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0314-5                  User: AutoDocke                    Page 1 of 2                          Date Rcvd: May 22, 2020
                                      Form ID: fnldecnd                  Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 24, 2020.
db             +Vito K. Focht,   25 W. Columbus Ave.,    Nesquehoning, PA 18240-1002
4542654        +CCS/First National Bank,    500 E. 60th St., N.,   Sioux Falls, SD 57104-0478
4542655        +Diversified Adjustment,   600 Coons Rapids Blvd NW,    Coon Rapids, MN 55433-5549
4542656        +First National Credit Card,    PO Box 5097,   Sioux Falls SD 57117-5097
4542657        +First Premier Bank,   PO Box 5519,    Sioux Falls, SD 57117-5519
4542660         HSBC Card Services,   PO Box 71104,    Charlotte, NC 28272-1104
4542661        +Linda Focht,   25 W. Columbus Ave.,,    Nesquehoning, PA 18240-1002

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
4542649        +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com May 22 2020 19:13:53        Capital One,
                 PO Box 30281,   Salt Lake City UT 84130-0281
4542651        +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com May 22 2020 19:13:36        Capital One Bank,
                 PO Box 30281,   Salt Lake City UT 84130-0281
4542658         E-mail/Text: GOLF_STBankruptcy@gatewayonelending.com May 22 2020 19:10:58
                 Gateway One Lending,   3818 E. Coronado St.,,     Suite 100,    Anaheim, CA 92807
4545507         E-mail/Text: GOLF_STBankruptcy@gatewayonelending.com May 22 2020 19:10:58
                 Gateway One Lending & Finance, LLC,    160 N. Riverview Drive, Ste 100,     Anaheim, CA 92808
4542659        +E-mail/PDF: gecsedi@recoverycorp.com May 22 2020 19:13:53        GE Capital/Walmart,
                 PO Box 965024,   Orlando, FL 32896-5024
4558135         E-mail/Text: camanagement@mtb.com May 22 2020 19:11:04        M&T Bank,   PO Box 1288,
                 Buffalo, NY 14240-1288
4542662        +E-mail/Text: camanagement@mtb.com May 22 2020 19:11:04        M&T Mortgage,   PO Box 900,
                 Millsboro, DE 19966-0900
4596649         E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com May 23 2020 08:21:36
                 Portfolio Recovery Associates, LLC,    POB 12914,    Norfolk VA 23541
4542663        +E-mail/Text: Supportservices@receivablesperformance.com May 22 2020 19:11:13
                 Receivables Performance,    20816 44th Avenue W.,    Lynnwood WA 98036-7744
4556633         E-mail/Text: appebnmailbox@sprint.com May 22 2020 19:11:07        Sprint Corp.,
                 Attn Bankruptcy Dept,    PO Box 7949,   Overland Park KS 66207-0949
4542664         E-mail/Text: appebnmailbox@sprint.com May 22 2020 19:11:07        Sprint,   6391 Sprint Parkway,
                 Overland Park KS 66251-4300
                                                                                                TOTAL: 11

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
4542650*         +Capital One,   PO Box 30281,   Salt Lake City UT 84130-0281
4542653*         +Capital One Bank,   PO BOx 30281,   Salt Lake City, UT 84130-0281
4542652*         +Capital One Bank,   PO Box 30281,   Salt Lake City, UT 84130-0281
                                                                                                                    TOTALS: 0, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 24, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 22, 2020 at the address(es) listed below:
              Charles J DeHart, III (Trustee)   TWecf@pamd13trustee.com
              James Warmbrodt    on behalf of Creditor    M&T BANK S/B/M KEYSTONE FINANCIAL BANK, N.A. D/B/A
               KEYSTONE FINANCIAL MORTGAGE bkgroup@kmllawgroup.com
              James Warmbrodt    on behalf of Creditor    M&T BANK bkgroup@kmllawgroup.com
              Jason M Rapa   on behalf of Debtor 1 Vito K. Focht jrapa@rapalegal.com,
               ssprouse@rapalegal.com;mhine@rapalegal.com
              Joshua I Goldman   on behalf of Creditor    M&T BANK josh.goldman@padgettlawgroup.com,
               bkgroup@kmllawgroup.com
              Thomas I Puleo   on behalf of Creditor    M&T BANK tpuleo@kmllawgroup.com, bkgroup@kmllawgroup.com
              Thomas I Puleo   on behalf of Creditor    M&T BANK S/B/M KEYSTONE FINANCIAL BANK, N.A. D/B/A
               KEYSTONE FINANCIAL MORTGAGE tpuleo@kmllawgroup.com, bkgroup@kmllawgroup.com

        Case 5:14-bk-04179-RNO Doc 89 Filed 05/24/20 Entered 05/25/20 00:26:41                                                Desc
                             Imaged Certificate of Notice Page 1 of 3
District/off: 0314-5         User: AutoDocke             Page 2 of 2                   Date Rcvd: May 22, 2020
                             Form ID: fnldecnd           Total Noticed: 18


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              United States Trustee   ustpregion03.ha.ecf@usdoj.gov
                                                                                            TOTAL: 8




      Case 5:14-bk-04179-RNO Doc 89 Filed 05/24/20 Entered 05/25/20 00:26:41                           Desc
                           Imaged Certificate of Notice Page 2 of 3
                        UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF PENNSYLVANIA
In re:


Vito K. Focht,                                               Chapter         13

                 Debtor 1
                                                             Case No.        5:14−bk−04179−RNO


Social Security No.:
                              xxx−xx−1538
Employer's Tax I.D. No.:




                                              FINAL DECREE

The estate of the above named debtor(s) has been fully administered and the deposit required by the plan has been
distributed.

IT IS ORDERED THAT:
                                          Charles J DeHart, III (Trustee)

is discharged as trustee of the estate of the above named debtor(s); the case is closed without a discharge having been
issued for Vito K. Focht in accordance with §1328 of the Bankruptcy Code.



Dated: May 22, 2020                                         By the Court,




                                                            Honorable Robert N. Opel, II
                                                            United States Bankruptcy Judge
                                                            By: KarenDavis, Deputy Clerk

fnldec (05/18)




   Case 5:14-bk-04179-RNO Doc 89 Filed 05/24/20 Entered 05/25/20 00:26:41                                     Desc
                        Imaged Certificate of Notice Page 3 of 3
